Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment filed 3/27/2020 has been fully considered and as a result, claims 1 - 20 are now allowed.


Reasons for Allowance

The closest prior art found is Hayes et al. (US 20160213537 A1). 

Regarding claim 1, Hayes discloses a caregiver assistance system for assisting a caregiver in caring for a patient's skin (Fig. 4; [0067] discloses some functions a caregiver can control; [0107] discloses patient assessment related to bed sores i.e. skin condition), the caregiver assistance system comprising:
(a) a plurality of beds (Fig. 4, beds 20), each of the beds comprising:
a litter frame (Fig. 1; [0004]);
a support deck supported on the litter frame and configured to support a patient thereon ([0004]);
an inflatable mattress positioned on the support deck and adapted to be changed between a plurality of states ([0074]; wherein the state can be changed by the inflatable bladders disclosed in [0074]);
a memory (Fig. 2, memory 54);
a transceiver (Fig. 2, element 60);
and a controller in communication with the memory and the transceiver (Fig. 2, element 52);
and (b) a caregiver assistance application adapted to be executed on a server (Figs. 3 & 4, server 90; [0090]; Fig. 10, element 76d; [0154]), the caregiver assistance application adapted to perform the following:
 (iv) generate a skin assessment score ([0105]; [0107]);
Hayes does not disclose:
a memory contains an identifier uniquely identifying the respective bed;
the controller adapted to transmit the identifier off the respective bed;
(i) communicate with a mobile electronic device comprising a display and a user input;
 (ii) receive from the mobile electronic device a particular location selected by the caregiver;
(iii) receive from the mobile electronic device individual assessments of a plurality of skin factors regarding a particular patient in the particular location selected by the caregiver;
the skin assessment score is generated from the individual assessments;
(v) identify a particular bed in which the particular patient is located utilizing the identifiers received from the plurality of beds and a data structure correlating the particular location to the identifier of the particular bed;
and (vi) send a message to the particular bed, the message instructing the bed to take at least one action related to the skin assessment score.

Regarding claim 9, Hayes does not disclose:
a memory containing an identifier uniquely identifying the bed;
the controller adapted to transmit the identifier off the bed;
(i) communicate with a mobile electronic device comprising a display and a user input;
(ii) receive from the mobile electronic device a turning parameter selected by the caregiver for the patient;
and (iii) forward the turning parameter to the bed;
wherein the controller of the bed is adapted to control the inflatable mattress onboard the bed in order to turn the patient in accordance with the turning parameter.
All other limitations of claim 9 are similarly analyzed as in claim 1.

Regarding claim 14, Hayes does not disclose:
the caregiver assistance application adapted to receive a patient bed sore risk assessment from an external device, the patient bed sore risk assessment identifying a bed sore risk of a particular patient, wherein the caregiver assistance application is further adapted to receive the messages from the plurality of beds and to match the patient bed sore risk assessment to a particular bed of the plurality of beds to which the particular patient has been assigned.
All other limitations of claim 14 are similarly analyzed as in claim 1.

Claims 1 - 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to patient care regarding bed sore risk:

Bhimavarapu et al. (US 20180350464) discloses patient care devices with open communication.
Hayes et al.  (US 20150082542) discloses patient support apparatus communication systems.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632